Citation Nr: 1203961	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  05-03 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right knee disorder. 

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1975 to December 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  During the course of this appeal, the Veteran relocated to California and his claims file was transferred to the Los Angeles, California, RO.  It appears, however, that the Texas Veterans Commission has remained the Veteran's representative throughout the appeal.

The Veteran was scheduled for a Board hearing in January 2008; however, he failed to appear.  Under the applicable regulation, if an appellant fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.702 (d) (2011).  Accordingly, the Veteran's request for a Board hearing is considered withdrawn. 

Most recently, in December 2010, the Board remanded this case for additional development.  The file has now been returned to the Board for further consideration.  

The issue of entitlement to service connection for a left knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The Veteran does not have a current diagnosis of a right knee disability, or persistent or recurrent symptoms related to a right knee disability.  



CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an April 2004 letter, sent prior to the initial August 2004 rating decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, by a March 2006 letter, the Veteran was informed of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  To the extent that the March 2006 letter was sent to the Veteran after the initial rating decision in August 2004, the claim was readjudicated in a June 2008 supplemental statement of the case, and the timing defect was thus cured.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  

Relevant to the duty to assist, the Veteran's service treatment and personnel records, as well his post-service treatment records have been obtained and considered.  In his November 2004 notice of disagreement and his February 2005 substantive appeal, the Veteran asserted that he did not seek treatment for his right knee disorder.  The post-service treatment records associated with the claims file are silent for complaint, treatment, or diagnosis of a right knee disorder.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied VA's duty to assist in this regard. 

The duty to assist also includes obtaining a medical examination or opinion when necessary to decide the claim.  With respect to the claim decided herein, the Veteran was first afforded a VA examination in May 2004.  His right knee was again examined in April 2008 and May 2010.  As will be discussed below, on no occasion was a diagnosis rendered as to the right knee.  In reaching such conclusions, the examiners took into account the Veteran's lay statements regarding his in-service and current complaints of knee pain, as well as his wife and friend's lay statements and the medical records contained in the claims file.  The examiners also performed full physical examinations complete with diagnostic testing.  Therefore, the Board finds that such examinations are adequate to adjudicate the claim decided herein and no further examination is necessary.  In this regard, the Board notes that the inadequacies with the most recent VA examination and opinion that are the subject of the Remand herein are related to the Veteran's claim of entitlement to service connection for a left knee disorder, not his claim of entitlement to service connection for a right knee disorder.

The last Board Remand that addressed the Veteran's claim of entitlement to service connection for a right knee disorder was issued in April 2009.  At that time, the Board sought an opinion as to the etiology of any current bilateral knee disorder.  No right knee disorder was found during the course of the appeal, and specifically, on VA examination in May 2010, subsequent to the April 2009 Board Remand.  Thus, an etiological opinion is not required in the present appeal.  As will be discussed below, without evidence of a current disability, there can be no valid claim of entitlement to service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Moreover, while the Court has stated that the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim, the Board finds that such is not the case here.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  At no time during the pendency of the appeal was a diagnosis with respect to the Veteran's right knee rendered.  Moreover, there is no competent evidence that the Veteran's complaints of pain are related to a right knee disability.  Therefore, the Board finds substantial compliance with the directives of the most recent Board Remand specifically addressing the Veteran's claim of entitlement to service connection for a right knee disorder and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

Service Connection

A threshold requirement for the grant of service connection for any disability is that the disability claimed must be present.  38 U.S.C.A. § 1131.  The Court has noted that Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. § 1131.  In the absence of proof of a present disability there can be no valid claim.  Brammer, at 223, 225. 

The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

The Veteran in the present appeal seeks service connection for a right knee disorder.  In an April 2004 statement, he asserted that in 1981, while stationed in Germany, he experienced knee pain and was told by physicians there that there was cartilage eroding away from behind the knee caps and that the pain could go away forever or be recurring for the rest of his life.  Indeed, the Board notes that the Veteran sought treatment during active service for right knee pain and, in October 1983, was given an assessment of possible chondromalacia patella.  Additionally, in December 1983, he was seen with a sore knee and was diagnosed with chondromalacia patella of the right knee.  The remainder of the Veteran's service treatment records are negative for any complaints, treatment, or diagnoses referable to the right knee.

Post-service treatment records associated with the claims file are silent for any complaint, treatment, or diagnosis of a right knee disorder.  As discussed above, the Veteran has asserted that he has not sought treatment for his right knee pain.  

The Veteran's wife submitted a statement on the Veteran's behalf in April 2004.  She reported that throughout their marriage, the Veteran had experienced knee pain.  

The Veteran was first afforded a VA examination in May 2004.  At that time, he described his in-service right knee complaints and reported that he experienced an occasional dull ache in the knees, mostly on the sides of the knees.  He rated his pain as a three on a ten-point pain scale.  He denied swelling, the use of assistive devices, incapacitation, additional limitations with repetitive use or flare-ups, interference with occupation or daily activities, or the use of heat or ice.  He presented for physical examination without deformity, edema, subluxation, or laxity; and had flexion to 140 degrees and extension to 0 degrees, without pain.  He presented with stable medial and collateral ligaments and stable anterior and meniscus, and 1+ deep tendon reflexes.  X-ray examination revealed well-aligned osseous elements without evidence of acute fracture or dislocation.  No knee joint effusion was appreciated, and an incidental note of popliteal fabella was recorded. Related to his right knee, he was diagnosed only with history of knee sprain.   

On VA examination in April 2008, the Veteran described his in-service right knee complaints and reported that he experienced intermittent knee pain.  He reported that it was currently not bothering him, although he had an achy-type sensation every two to three months.  He denied the use of assistive devices and reported that he used over-the-counter pain medication.  On physical examination, he demonstrated flexion to 135 degrees and extension to 0 degrees, without limitation on repetitive use from pain, weakness, fatigability, or lack of endurance.  The knee was stable to anterior, posterior, varus, and valgus stress testing.  There was no joint line tenderness or effusion.  McMurray testing was negative.  The examiner reported that he had personally reviewed recent X-ray examination results and such revealed an essentially benign right knee.  

In April 2009, one of the Veteran's friends submitted a statement on the Veteran's behalf and reported that the Veteran experienced right knee pain.  

On VA examination in May 2010, the Veteran asserted that his right knee pain was from running over cobblestones during active service and that such pain had been stable since, with fair response to current treatment with non-steroidal anti-inflammatory medication.  Physical examination of the right knee revealed pain and stiffness; without deformity, giving way, instability, weakness, incoordination, decreased speed of joint motion, dislocation, subluxation, locking, effusions, inflammation, or flare-ups.  There was no inflammatory arthritis, and no constitutional symptoms or incapacitating episodes of arthritis.  There were no limitations on walking, but the Veteran reported that he was only able to stand for less then three hours.  He presented without assistive devices.  His gait was normal, and there was no evidence of abnormal weight bearing, loss of a bone or part of a bone, bumps consistent with Osgood-Schlatter's disease, crepitation, clicks or snaps, mass behind the knee, grinding, patellar abnormality, meniscus abnormality, abnormal tendons or bursae, or other knee abnormalities.  Range of motion included right knee flexion to 140 degrees and extension to 0 degrees, without pain, and without objective evidence of pain or additional limitations following repetitive motion.  X-ray examination revealed a normal right knee.  The examiner diagnosed a normal bilateral knee examination. 

The Board notes that the May 2004 VA examination report included record of X-ray examination indicating incidental note of popliteal fabella.  However, it is significant that the VA examiner, in May 2004, did not render a clinical diagnosis of a right knee disorder, and no other VA examination included such incidental note.  

Based on the foregoing, the Board finds that the Veteran does not have a current diagnosis of a right knee disability, or persistent or recurrent symptoms related to a right knee disability.  In this regard, while he was treated during service for chondromalacia patella of the right knee, the competent and credible evidence of record fails to demonstrate that he has a right knee disorder related to such in-service treatment.  While the Veteran is competent to report complaints of pain in his right knee and indicated in May 2010 that he his pain had been stable since service, he described such as an occasional dull ache in May 2004 and intermittent in April 2008, which renders his May 2010 statement not credible.  Specifically, in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Veteran has previously reported occasional and intermittent right knee symptoms prior to May 2010, when he reported stable symptoms.  Due to the inconsistency of his statements, the Board finds his May 2010 statement to be not credible.  Moreover, while his wife and friend reported that he experienced knee pain, they did not differentiate between the knees nor specify the duration of such pain beyond 'quite some time.'  Therefore, such statements lack specificity and, furthermore, are contradicted by the Veteran's own statements that he had only occasional and intermittent symptoms prior to May 2010.  As such, the Board finds that the Veteran does not have a current diagnosis of a right knee disability, or persistent or recurrent symptoms related to a right knee disability.  

 Moreover, to the extent that the Veteran has right knee pain, the United States Court of Appeals for the Federal Circuit has held that, pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Therefore, during the course of the appeal, and significantly, on VA examination on three occasions, no examiner has rendered a diagnosis as to a right knee disability.  Moreover, as previously discussed, the Veteran does not have persistent or recurrent symptoms related to a right knee disability.  

Based on the foregoing, the most probative evidence of record demonstrates that there is no clinical diagnosis of a right knee disability, or persistent or recurrent symptoms related to a right knee disability.  Therefore, service connection for a right knee disorder is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right knee disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

Service connection for a right knee disorder is denied.


REMAND

Although the Board sincerely regrets the additional delay, further development is needed prior to disposition of the claim of entitlement to service connection for a left knee disorder.

The Board first remanded the issue of entitlement to service connection for a left knee disorder in March 2008.  At that time, it sought an opinion as to whether the Veteran's left knee disorder, diagnosed on VA examination in May 2004 as left knee degenerative joint disease, was incurred in or aggravated by his active service, specifically including consideration of his in-service complaints and treatment for left knee pain.  The Veteran's claims file contains a number of service treatment records demonstrating his in-service complaints and treatment for left knee pain and the Veteran has supplemented the record with his own lay statements.  In April 2008, a VA examiner, in pertinent part, determined that examination of the Veteran's left knee was essentially benign and did not render the requested nexus opinion.  

In November 2008, the Board noted that the VA examiner, in April 2008, did not render the requested opinion and remanded the issue.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall, at 268.  The Veteran underwent a VA examination in January 2009; however, such examination was limited to the Veteran's lumbar spine.  In April 2009, the Board again sought a nexus opinion as the development directed by the prior Board Remand was not conducted.  Stegall, at 268.  In May 2010, the Veteran underwent a VA examination, and the examiner opined, in pertinent part, that based upon the physical examination and radiologic findings, the Veteran's left knee was unremarkable.  The examiner reported that they were unable to resolve the issue without resorting to mere speculation.  

In December 2010, the Board noted the May 2010 VA opinion and explained that such was inadequate.  Specifically, the Board again discussed that the Veteran had been diagnosed with a left knee disorder during the current appellate period, on VA examination in May 2004, and that an opinion as to whether such was incurred in or aggravated by service, specifically to include consideration of the Veteran's in-service complaints and treatment for left knee pain, was required in order to adjudicate the Veteran's claim.  See McClain, supra.  The Board thus remanded the issue for the fourth time, seeking the required nexus opinion.  Stegall, at 268.  In this regard, the Board specifically directed the AMC to send the Veteran's claims file to a VA examiner other than the examiner who conducted the May 2010 VA examination.  In response to the Board's remand, in January 2011, the same examiner who conducted the May 2010 VA examination filed a copy of the May 2010 VA examination report and added a hand-written note indicating that, in pertinent part, because the evaluation and X-ray examination of the Veteran' left knee were unremarkable during the exam, the Veteran's condition is less likely related to his military service.  

The January 2011 opinion is inadequate and fails to respond to the Board's inquiry as to the etiology of the Veteran's diagnosed left knee disorder.  Further, it is inadequate because it was rendered by the same VA examiner who conducted the May 2010 VA examination.  It remains that there exists evidence of a clinical diagnosis of left knee degenerative joint disease, as evidenced on the May 2004 VA examination report.  It is clear to the Board that the VA examiners, in April 2008 and May 2010, have reported that the Veteran presented for VA examination with an essentially benign left knee.  However, it is also clear that the Board has acknowledged that, while the Veteran has presented in April 2008 and May 2010 with an essentially benign left knee, an opinion as to his May 2004 left knee degenerative joint disease is required.  The Board is cognizant that it is requesting that an examiner, who may find no current clinical evidence of a left knee disorder, still render a nexus opinion as to a prior diagnosis.  See McClain, supra.

Thus, in accordance with Stegall, on remand the AMC should take corrective action and obtain a medical opinion from a VA examiner who did not conduct the May 2010 VA examination that fully addresses the Board's inquiry.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to a VA examiner other than the examiner who conducted the May 2010 VA examination.  The examiner must opine as to whether it is as least as likely as not (at least a 50 percent probability) that the Veteran's left knee disorder, diagnosed as degenerative joint disease on VA examination in May 2004, is etiologically related to his service, to include his in-service complaints and treatment for left knee pain.  The examiner must also opine as to whether it is as least as likely as not (at least a 50 percent probability) that the Veteran's left knee degenerative joint disease manifested within one year of separation from service and if so, to provide a description of such manifestations. 

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the opinion, and the examiner should note such review.  In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements, and those of his wife and friend, regarding the incurrence of his claimed left knee disorder, and the continuity of symptomatology.  The rationale for any opinion offered should be provided. 

2.  Subsequent to the VA examination, review the opinion to ensure that it is in complete compliance with the directives of this remand.  If it is deficient in any manner, corrective procedures must be implemented.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


